Citation Nr: 0206987	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  99-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to March 23, 1998, for 
a 10 percent evaluation for tinnitus, including whether there 
was clear and unmistakable error in not assigning a 
10 percent evaluation prior to March 23, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision 
which increased the evaluation for the veteran's tinnitus 
from noncompensable to 10 percent effective March 23, 1998.  
The veteran, who had active service from August 1966 to May 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

A BVA decision dated in March 2001 remanded the case to the 
RO for additional development.  Following accomplishment of 
the requested development, the case was returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence has been 
obtained by the RO.

2.  A statement by the veteran received by the RO in October 
1981 requested a reevaluation of his service-connected 
hearing loss, but did not refer to the service-connected 
tinnitus.

3.  A claim for an increased evaluation for tinnitus was 
received by the RO from the veteran on March 23, 1999.

4.  A September 1999 rating decision granted an increased 
evaluation for the veteran's tinnitus effective March 23, 
1998, one year prior to the veteran's claim under the 
provisions of 38 C.F.R. § 3.114.

5.  The assignment of a noncompensable evaluation for 
tinnitus prior to March 23, 1998 was adequately supported by 
the evidence of record, consistent with the applicable laws 
and regulations, and was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in not 
assigning a 10 percent evaluation for tinnitus prior to 
March 23, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 1999 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.114, 3.400 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The requirements for assigning an effective date prior to 
March 23, 1998, for a 10 percent evaluation for tinnitus, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 1999 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.114, 
3.400 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board acknowledges that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim necessary 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§  5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  Collectively, the 
September 1999 rating decision, the statement of the case, 
and the supplemental statement of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter from 
the RO to the veteran dated in May 2001 and the supplemental 
statement of the case specifically informed the veteran and 
his representative of the provisions of the VCAA.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the evidence pertinent to this appeal consist 
primarily of statements or claims submitted by the veteran to 
reopen claims for increased evaluations.  All such statements 
are of record.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to further appellate review.  Accordingly, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

Factual Background

In June 1970, the veteran filed a claim for VA benefits.  
This claim was addressed by the RO in a rating decision dated 
in February 1971, which granted service connection for 
impaired hearing and for tinnitus.  Both disabilities were 
assigned a noncompensable evaluation, effective the day 
following the veteran's separation from service.  The veteran 
was notified of this determination and of his appellate 
rights by a letter dated in February 1971.  The veteran filed 
no appeal from that decision.

In October 1981, the veteran filed a VA Form 21-4138 
(Statement in Support of Claim) which stated that:

I request that my claim be reopened for 
my hearing loss.  I feel this condition 
is worse since I have permanent damage 
and am not treated on a regular basis.

I will inform you when I have had my 
audiogram.  I will be treated by VAMC 
Allen Park or Ann Arbor.  I am currently 
rated 0%.  I am willing to report for 
examination when scheduled.

In response to the veteran's October 1981 submission, the RO 
sent the veteran a letter in January 1981 in which the 
veteran was requested to submit medical evidence to support 
his claim that his service-connected hearing condition or 
tinnitus had increased in severity.  The veteran was informed 
that the evidence should be submitted as soon as possible, 
preferably within 60 days.  The veteran was further notified 
that in any case, the evidence must be received by the VA 
within one year from the date of the letter or, if 
entitlement to benefits is established, they may not be paid 
prior to the date of the receipt of the evidence.  This 
letter contains a notation that no reply had been received 
from the veteran.

A VA Form 21-4138 from the veteran received on March 23, 1999 
relates that:

Please be advised that at this time I 
would like that my VA claim be reopened 
for consideration of the 10% rating under 
diagnostic code 6260.  I have been rated 
0% since the early 70's.  Please note the 
attached audiologic exam, Henry Ford 
Health System, in support of my claim.  
Thank you for your time and 
consideration.

A report of a VA examination performed in May 1999 shows the 
veteran's tinnitus was described as unilateral and constant.

A rating decision dated in September 1999 increased the 
evaluation for the veteran's tinnitus from noncompensable to 
10 percent effective March 23, 1998.  The rating decision 
noted that the effective date of the increased evaluation of 
March 23, 1998 was pursuant to the application of 
liberalizing provisions under 38 C.F.R. § 3.114(a).

In the veteran's notice of disagreement he expressed his 
contention that when the law regarding the evaluation of 
tinnitus was changed on March 10, 1976, the VA was in error 
by not reviewing all prior ratings in granting a 10 percent 
evaluation effective April 1, 1976.  Similar contentions were 
expressed on the veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals).

Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions of service connection and the degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable is present in a prior 
decision: (1) Either the correct facts, as they were known at 
the time, were not before the adjudicator (that is, more than 
a simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions existed 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet.App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc).

Applying the law set forth above to the facts of this case, 
it is apparent to the Board that there was no clear and 
unmistakable error involved in evaluating the veteran's 
tinnitus prior to March 23, 1998.  Simply put, after the 
veteran filed a claim for VA benefits in June 1970, a claim 
which was addressed by the February 1971 rating decision, the 
veteran filed no claim with respect to his tinnitus until 
March 23, 1999.  The veteran has not alleged that there was 
any clear and unmistakable error in the February 1971 
decision to assign a noncompensable evaluation for tinnitus, 
and indeed the veteran is only contending that he should be 
entitled to a 10 percent evaluation for his tinnitus 
effective the date the rating criteria were changed in March 
1976.  The next adjudication pertaining to the veteran's 
tinnitus was in September 1999.  

In order for there to have been clear and unmistakable error 
in not assigning a noncompensable evaluation prior to 
March 23, 1998, there must have been some decision by the VA 
with respect to the assigned evaluation.  The record reflects 
no decision concerning the evaluation of the veteran's 
tinnitus between the February 1971 and September 1999 rating 
decisions.  Without some decision concerning the evaluation 
of the veteran's tinnitus between 1971 and 1999 there can be 
no clear and unmistakable error in a prior determination.  

Reference has been made to the veteran's submission in 
October 1981.  However, that statement does not reference 
tinnitus, and in fact is very specific as to requesting a 
reopening of the claim for hearing loss.  While the RO's 
correspondence to the veteran in January 1981, in response to 
his October 1981 submission, requested that the veteran 
submit evidence regarding an increased severity of his 
tinnitus, no such evidence was submitted.  Suffice it to 
point out that had the veteran submitted any evidence 
concerning his tinnitus at that time the RO likely would have 
promulgated a decision concerning the appropriate evaluation 
for the veteran's tinnitus.  In any event, nothing that can 
be construed as a formal or informal claim for a reevaluation 
of the service-connected tinnitus was submitted by the 
veteran prior to March 23, 1999.  

The veteran also asserts that the RO should have reviewed his 
tinnitus evaluation, and presumably every other veteran's 
service-connected tinnitus, at the time the regulations were 
changed in March 1976 and that it was error not to do so.  
However, the Board is unaware of any requirement that the VA 
either notify the veteran personally of a change in the 
rating schedule or revisit every prior decision potentially 
affected by a change in the rating schedule.  Furthermore, it 
is settled law and the United States Supreme Court has held 
that everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Thus, regulations are binding on all who seek 
to come within their sphere regardless of actual knowledge of 
what is in the regulations or the hardship resulting from 
innocent ignorance.  See Bryan v. West, 13 Vet. App. 482, 486 
(2000) (quoting Fed. Crop Ins Corp v. Merrill, 332 U.S. 380, 
384-85 (1947)).  As such, the Board can find no clear and 
unmistakable error in failing to assign a compensable 
evaluation for tinnitus prior to March 23, 1998.  

Effective Date for 10 Percent Evaluation for Tinnitus

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that the increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  In addition, the Court has held that in a 
situation in which it is factually ascertainable that an 
increase in severity occurred more than one year prior to the 
receipt of a claim for such an increase, the effective date 
is the date of claim.  See Harper v. Brown, 10 Vet.App. 125, 
126 (1997).  

An exception to this general rule is when there is a 
liberalizing law or regulation.  Under 38 C.F.R. § 3.114(a), 
if a claim is reviewed based on a change of law on the 
initiative of the VA within one year of the effective date of 
the change of law, benefits may be authorized from the 
effective date of the law or VA issue.  If the claim is 
reviewed on the initiative of the VA more than one year after 
the date of the law benefits may be authorized for a period 
of one year prior to the date of the determination of 
entitlement.  Lastly, if the claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law, benefits may be authorized for a period of one 
year prior to the date of receipt of such request.

Based on this law, as applied to the facts of this case, the 
Board finds that the RO was correct in assigning a 10 percent 
evaluation for the veteran's tinnitus as of March 23, 1998.  
In an ordinary case for an increased evaluation, the 
effective date would have been the date of the veteran's 
claim since the increase in the veteran's disability occurred 
more than one year prior to the date of claim.  However, when 
the provisions of 38 C.F.R. § 3.114(a) are considered, the 
veteran is permitted an effective date for that award one 
year prior to the date of his claim since he requested a 
review of his claim more than one year after the date of the 
law's change in March 1976.  Accordingly, the Board finds 
that the effective date of March 23, 1998 for the assignment 
of a 10 percent evaluation for tinnitus is proper, and there 
is no legal basis for assigning an earlier effective date.


ORDER

There was no clear and unmistakable error in not assigning a 
10 percent evaluation for tinnitus prior to March 23, 1998.  

The claim for entitlement to an effective date prior to 
March 23, 1998, for a 10 percent evaluation for tinnitus, is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

